DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed September 14, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 9-11, 21, 22, 24, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakubowicz et al., (US 5,244,633; hereinafter “Jakubowicz”).
As to claims 1, 29, 30, and 31, Jakubowicz teaches a system and method for operating the same comprising:
a plurality of conveyors (rotating rings 52, 54), wherein each of the plurality of conveyors comprises a plurality of segments 112, 142 that are each configured to separately hold at least one item, wherein the plurality of segments are on a top surface of each of the plurality of conveyors, and wherein the top surface of each of the plurality of conveyors is within a same plane as the top surface of each of the other plurality of conveyors (the rings are co-planar as shown in Figs. 2-6; see col. 5, line 25 et seq.); 
one or more stations, wherein each of the one or more stations comprises one or more instruments (pipettors 74, 76, note: although not shown, reagent addition stations 74 and 76 can be constructed to bridge both rings 52, 54, if desired, so as to allow the respective transfer means to supply reagent to both rings robotic; see col. 4, line 56 et seq. and/or robotic pusher at station 80 that is configured to extend and retract across at least the first segment to push or pull an item across the first segment, see col. 6, line 59 et seq.); 
at least one hardware processor (computing means not shown); and 
one or more software modules configured to, when executed by the at least one hardware processor, 
receive an instruction to perform an operation that requires at least one of the one or more stations to process at least a first item held by a first segment of a first one of the plurality of conveyors and a second item held by a second segment of a second one of the plurality of conveyors, 
in response to receiving the instruction, control one or both of the first conveyor and the second conveyor to move, such that the first segment and the second segment are aligned at the at least one station (pipette or transfer), and 
after the first segment and the second segment have been aligned at the at least one station, control the one or more instruments of the at least one station to process the first item and the second item (see entire document, for example col. 6, line 59 et seq.),
wherein the at least one hardware processor is configured to independently control each of the plurality of conveyors to move each of the plurality of conveyors independently from any of the other plurality of conveyors, to radially align any combination of one of the plurality of segments of the first conveyor with one of the plurality of segments of the second conveyor, so as to be adjacent and flush with each other across the first and second conveyors, at each of the one or more stations (see col. 6, line 59 et seq.) 
As to claim 3, Jakubowicz teaches the plurality of conveyors comprises a plurality of concentric circular carousel conveyor that rotate around a common point (central axis, see Fig. 2).  
As to claim 5, Jakubowicz teaches each of the plurality of concentric circular carousel conveyors has a different radius, and wherein, in plan view, all but one of the plurality of concentric circular carousel conveyors 52 is nested within another one of the plurality of concentric circular carousel conveyors (see Fig. 2).  
As to claim 6, Jakubowicz teaches each of the plurality of conveyors is configured to rotate in two directions, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor: determine in which of the two directions to rotate at least one of the first conveyor and the second conveyor so as to minimize movement; and control the at least one of the first conveyor and the second conveyor to rotate in the determined direction (implicit for maintaining high throughput)  
As to claim 9, Jakubowicz teaches one of the plurality of concentric circular carousel conveyors is configured to hold test cells for blood testing, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, control the at least one concentric circular carousel conveyor to spin so as to agitate the test cells held by the at least one concentric circular carousel conveyor (see col. 6, line 37 et seq.)  
As to claim 10, Jakubowicz teaches each of the one or more stations (pipette 74, 76 and robotic pusher 80) comprises a bridge extending, along a radial line of the plurality of concentric circular carousel conveyors, over each of the plurality of concentric circular carousel conveyors (col. 4, line 41 et seq.)  
As to claim 11, Jakubowicz the one or more instruments of the at least one station comprise a pipettor 74, 76 configured to move along an underside of the bridge above the plurality of concentric circular carousel conveyors, and wherein the one or more software modules are configured to, when executed by the at least one processor, control the pipettor to move to any one of a plurality of positions above the plurality of concentric circular carousel conveyors (see col. 6, line 56 et seq.)  
As to claim 21, Jakubowicz teaches one or more of the plurality of conveyors comprises a thermoelectric cooling component 90 that cools a top surface of the one or more conveyors on which items are held (see Fig. 7)  
Claim 22 recites “that each of the plurality of conveyors is configured to stop at each of a plurality of indexed positions” are not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Nevertheless, Jakubowicz does teach stepper motors which control the conveyors to stop at a plurality of indexed positions (see col. 8, line 3 et seq.) 
As to claim 24, Jakubowicz does teach the one or more instruments of at least one of the one or more stations comprises a luminometer 32 configured to read a characteristic on a segment of at least one of the plurality of conveyors (see col. 4, line 64 et seq.)   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubowicz in view of Ashby et al., (US 2018/0135093; hereinafter “Ashby”).
Jakubowicz teaches each of rings 52 and 54 includes flag means (not shown) that allow either a home position, or each cuvette position, to be sensed by a conventional sensor.)  Jakubowicz does not explicitly teach the reader device comprising a camera configured to capture an image of a machine-readable indicia on the third item, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor: identify the third item from the image; identify the segment of the at least one conveyor on which the third item is held; and map an identifier of the third item to an identifier of the identified segment.
In the related art of coordinated conveyors in an automated system, Ashby teaches a camera 1457 configured to capture an image of a machine-readable indicia on the third item, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor: identify the third item from the image; identify the segment of the at least one conveyor on which the third item is held; and map an identifier of the third item to an identifier of the identified segment (see para [0188] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included in conveyor system of Jakubowicz the use of the camera system, as taught by Ashby, for quick determination of the location of each of the cuvettes between the two conveyors.
As to claim 26, Ashby teaches the identifier of the identified segment comprises C-coordinates that uniquely identify a location on the at least one conveyor on which the third item is held, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, map the C-coordinates to G-coordinates that uniquely identify a location of the identified segment within an automated system (see para [0234] et seq.)  
As to claim 27, Ashby teaches the third item comprises a microwell, wherein the reader device comprises a camera configured to capture an image of the microwell, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor analyze the image of the microwell to determine a test result (see para [0187] et seq.,).  
As to claim 28, Ashby teaches the camera is configured to capture the image of the microwell while the microwell is spinning on the conveyor on which the microwell is held (note: the recitation while the microwell is spinning on the conveyor on which the microwell is held is not considered a structural limitation and therefore has not received patentable weight for the reasons set forth above, see para [0217] et seq.) 
Claims 7, 8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubowicz in view of Livshitz et al. (US 3,679,129; hereinafter “Livshitz”).
As to claims 7 and 12-20, Jakubowicz does not explicitly teach wherein at least one of the plurality of concentric circular carousel conveyors is configured to hold test cells for blood testing, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, control the at least one concentric circular carousel conveyor to spin as a centrifuge.  Livshitz teaches concentric a plurality of concentric circular carousel conveyors 10 and 70 is configured to hold test cells for blood testing, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, control the at least one concentric circular carousel conveyor to spin as a centrifuge (see Fig. 5 and col. 5, line 58 et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included in the concentric circular carousel conveyor system of Jakubowicz, the addition of a concentrically circular carousel that is configured to spin a centrifuge, like that taught by Livshitz for enhanced system capability and a more compact footprint with nested conveyors.
As to claim 8, spinning as a centrifuge comprises spinning at 1,500 revolutions per minute or greater would have been obvious to one of ordinary skill to determine the optimum speed depending on the sample.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-22, and 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798